Per Curiam.
On December 1, 1965, Jack L. Hanner’s house caught fire. The fire originated in the basement of the house. It spread, melted a gas meter located in the basement, and, as a result, gas escaping from the meter fed the fire. Unable to terminate the flow of gas, fire department officials at the scene contacted the Michigan Consolidated Gas Company and requested that the main outside the house be shut off. A street crew was dispatched and the gas service was terminated. The house was completely destroyed, however.
Alleging undue delay in termination of the gas service, plaintiffs commenced suit against the gas company. It was claimed that defendant’s negligence resulted in increased damage to the house. Trial was to the court, sitting without a jury. The trial judge found as a fact that defendant was not negligent, as alleged, and entered a judgment of no cause of action. On appeal, the sole issue presented is whether the trial court clearly erred in concluding that defendant was not negligent. GCB. 1963, 810 (2).
At trial, it was plaintiffs’ theory that the street crew, after arrival at the scene, failed to locate, expose, and cap the gas line in a reasonable time. The testimony of one witness, a fire department official, was offered to substantiate plaintiffs’ claim. Testimony offered by defendant, however, tended to show that the task was performed by the street crew in less time than normally required. According to defendant’s evidence, corroborated by its dispatch records, the service crew arrived at the scene at 2:30 a.m. and service was terminated at between 2:53 a.m. and 2:55 a.m. — an elapsed time of 23 to *2925 minutes. A witness for defendant testified that performance of the task at hand normally required 30 to 40 minutes.
In light of the above testimony, the trial court could properly conclude that defendant was not negligent.
Affirmed. Costs to appellee.